Paul J. Widlitz, J.
The plaintiff, as trustee in bankruptcy of the defendant, moves for summary judgment in this action to recover from the defendant the sum of $300, representing scheduled assets received by the defendant subsequent to the filing of his petition in bankruptcy (Buies Civ. Prac., rule 113) and immediately disposed of so as to be unavailable. Said sum of $300 was listed in the bankrupt’s petition as an asset of the estate. Since said assets were no longer in the bankrupt’s possession and, thus, unavailable to the Bankruptcy Court, the Beferee in bankruptcy authorized the trustee to attempt to recover the funds by way of a plenary action in a State court. To date, the defendant has not been discharged in bankruptcy.
The pleadings and the moving papers properly indicate the receipt and disposal of the sum in question by the defendant subsequent to the filing of the petition and that said asset rightfully constituted a part of the bankrupt’s estate. The objections advanced by the defendant raise no valid defense to the trustee’s claim to the refund of these moneys, and accordingly, the motion for summary judgment is granted for the plaintiff in the sum of $300.
Submit order.